DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1, 10, and 15 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: "A method for manufacturing an image sensing device, the method comprising: forming an interconnection layer over a front surface of a semiconductor substrate; forming a trench extending from a back surface of the semiconductor substrate; forming an etch stop layer along the trench; forming an buffer layer over the etch stop layer; and performing an etch process for etching the buffer layer, wherein the buffer layer and the etch stop layer comprise different materials," as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent process claim 10: "A method for manufacturing an image sensing device, comprising: forming an interconnection layer over a front surface of a semiconductor substrate; forming a deep-trench isolation structure on a back surface of the semiconductor substrate, wherein forming the deep-trench isolation structure comprises: forming a trench in the semiconductor substrate and extending from the back surface of the semiconductor substrate; forming a dielectric layer in the trench; and forming an etch stop layer above the trench; and forming a color filter above the deep-trench isolation structure and in contact with the etch stop layer," as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent process claim 15: "A method for manufacturing an image sensing device, the method comprising: forming a radiation-sensing region in a semiconductor substrate from a front surface of the semiconductor substrate; forming a trench extends from a back surface of the semiconductor substrate; forming a first dielectric layer in the trench; forming a second dielectric layer in the trench and above the first dielectric layer; Reply to Office Action of October 4, 2021forming an etch stop layer in the trench and above the second dielectric layer, wherein materials of the first dielectric layer, the second dielectric layer, and the etch stop layer are different; and forming a dielectric material in the trench and over the etch stop layer," as the underlined limitations are specifically performed, and as they are interrelated with each other and with other limitations of the claim. 
Although various prior art references (see, for example, Hung '022; Sze '3751; Wang '9001) disclose several of the limitations in the claims 1, 10, and 15, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1, 10, and 15, as these limitations are specifically performed and as they are interrelated with each other and with other limitations of the specific claims.
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814